Nationwide Life Insurance Company: ·Nationwide VLI Sep Acct – 5 ·Nationwide Variable Account-12 Prospectus supplement dated July 31, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds as investment options under your contract.Effective July 31, 2008, these investment options have changed names as indicated below. OLD NAME NEW NAME W&R Target Funds, Inc. – Asset Strategy Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Asset Strategy W&R Target Funds, Inc. – Balanced Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Balanced W&R Target Funds, Inc. – Bond Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Bond W&R Target Funds, Inc. – Core Equity Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Core Equity W&R Target Funds, Inc. – Dividend Income Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Dividend Opportunities W&R Target Funds, Inc. – Energy Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Energy W&R Target Funds, Inc. – Global Natural Resources Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Global Natural Resources W&R Target Funds, Inc. – Growth Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Growth W&R Target Funds, Inc. – High Income Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – High Income W&R Target Funds, Inc. – International Growth Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – International Growth W&R Target Funds, Inc. – International Value Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – International Value W&R Target Funds, Inc. – Micro Cap Growth Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Micro Cap Growth W&R Target Funds, Inc. – Mid Cap Growth Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Mid Cap Growth W&R Target Funds, Inc. – Money Market Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Money Market W&R Target Funds, Inc. – Mortgage Securities Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Mortgage Securities W&R Target Funds, Inc. – Pathfinder Aggressive Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Pathfinder Aggressive W&R Target Funds, Inc. – Pathfinder Conservative Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Pathfinder Conservative W&R Target Funds, Inc. – Pathfinder Moderate Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Pathfinder Moderate W&R Target Funds, Inc. – Pathfinder Moderately Aggressive Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Pathfinder Moderately Aggressive W&R Target Funds, Inc. – Pathfinder Moderately Conservative Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Pathfinder Moderately Conservative W&R Target Funds, Inc. – Real Estate Securities Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Real Estate Securities W&R Target Funds, Inc. – Science and Technology Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Science and Technology W&R Target Funds, Inc. – Small Cap Growth Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Small Cap Growth W&R Target Funds, Inc. – Small Cap Value Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Small Cap Value W&R Target Funds, Inc. – Value Portfolio Ivy Funds Variable Insurance Portfolios, Inc. – Value Also effective July 31, 2008, the investment objective of IVY Funds VIP Dividend Opportunities is changed to the following:To provide total return.
